Citation Nr: 0200417	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-06 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 until February 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran's schizophrenia is not productive of 
occupational and social impairment, with reduced reliability 
and productivity.

2.  The veteran's schizophrenia, his only service connected 
disability, is not ratable at 60 percent or more and does not 
render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Code 9205 (2000); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159) 

2.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.341, 4.16 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Regulations

Increased disability ratings - generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Schizophrenia - Diagnostic Code 9205

The veteran's schizophrenia is evaluated, pursuant to a 
general rating formula for mental disorders, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9205.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly in appropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent  periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily,  with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or   
less often), chronic sleep impairment, mild memory  loss 
(such as forgetting names, directions, recent  events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms  
controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to   
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9205.  

Total disability rating based upon individual unemployability 
due to service connected disabilities (TDIU).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2000). The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment. 
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  The court noted the following standard 
set forth by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

"It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant."

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Preliminary matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board adjudicated the veteran's schizophrenia claim in a 
written decision of February 1999.  In July of 1999, the 
veteran's attorney filed for another increased rating with 
respect to the veteran's schizophrenia, and also added a TDIU 
claim.  After proper development had been completed and the 
evidence reviewed, a Rating Decision of September 2000 
continued the veteran's 30 percent rating for schizophrenia 
and denied the veteran's TDIU claim.  The veteran was 
notified of this decision in correspondence of September 
2000.  After a timely filed notice of disagreement by the 
veteran's attorney, a June 2001 statement of the case was 
issued, informing the veteran and his counsel of the bases 
for the denials and setting forth the regulations applicable 
to the veteran's claims.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

The veteran filed claims for an increased rating for 
schizophrenia and for TDIU in July 1999.  Upon receiving this 
request, the veteran was afforded a VA examination with 
respect to his schizophrenia.  The RO also obtained the 
veteran's most recent VA medical records.  The veteran was 
given the opportunity to testify at a personal hearing with 
respect to his claims but decided he did not want a hearing 
before the Board.  The Board has obtained all relevant 
records it is aware of that relate to the veteran's claim, 
and neither the veteran nor his counsel have indicated that 
there is additional evidence pertinent to these claims that 
has not been obtained.

The veteran's attorney also requested that the veteran be 
provided with a VA social and industrial survey.  In this 
regard, the Board notes that the VCAA requires VA to obtain a 
medical examination or opinion when such examination or 
opinion is necessary in order to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). In this case, the veteran has 
been provided with two VA examinations (March 1996 and 
September 1999), the former finding no psychiatric diagnosis 
and the latter diagnosing schizophrenia in full remission.  
It appears that the reports of these examinations contain 
findings regarding both the nature and severity of the 
veteran's service-connected disability.  In addition, these 
reports also contain discussion regarding the veteran's 
employment history and facts pertinent to the veteran's 
employability.  Each of these examiners also provided a score 
on the Global Assessment of Functioning (GAF) scale, which 
corresponds to a level of occupational functioning.  Neither 
the veteran nor his attorney have pointed to any additional 
information that could be obtained by providing a VA social 
and industrial survey.  Therefore, because the veteran has 
been provided with two VA examinations, and because the 
reports of these examinations discuss both the severity of 
his service-connected disabilities and facts pertinent to the 
issue of his employability, the Board finds the requirements 
of the VCAA have been met in this case.  The Board believes 
that a remand of this case for the purpose of obtaining a VA 
social and industrial survey is not warranted. As the United 
States Court of Appeals for Veterans Claims has stated: "VA's 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Factual Background

The record discloses that service connection was initially 
granted for schizophrenic reaction, mixed type, chronic, 
severe, by rating action in June 1952.  This disability was 
evaluated as 100 percent disabling, at that time, under 
Diagnostic Code 9004.  This disability was the subject of 
further adjudication in May 1956, at which time, the RO 
reduced the rating evaluation for the service-connected 
disability from 100 percent to 30 percent.  This 
determination was predicated upon findings of improvement in 
the veteran's condition, as noted during a May 1956 VA 
psychiatric evaluation, which showed no evidence of active 
psychosis.

The veteran sought an increased evaluation for his service- 
connected disability in August 1985.  In support of his 
claim, the veteran reported that his symptoms had increased 
in severity.  He indicated that his symptoms were so severe 
as to preclude him from obtaining employment.

The veteran was afforded VA psychiatric examination in 
September 1985.  He reported that his psychiatric disorder 
had adversely affected his attitude and understanding of 
himself.  On examination, the examiner noted that the veteran 
did not provide much useful information.  The veteran 
reported that he was presently living with friends, and that 
he worked as a handyman.  He also noted that he was receiving 
treatment at the VA clinic, and that he was involved in a 
course on self-hypnosis for depression.  In the context of 
the interview, the veteran indicated that he was an assertive 
person, and that he gets what he wants.  He further noted 
that he used to blame others, but now takes some 
responsibility himself.  The examiner noted that while the 
veteran's words were well formed, and that he demonstrated 
normal intelligence, it was very difficult to make sense of 
anything the veteran said.  In this regard, it was noted that 
his simple statements were logical, but that sequences of the 
veteran's statements lost their meaning.  Evaluation did not 
reveal any obvious structured thought content disorder.  The 
veteran denied significant depression, and paranoia.  The 
veteran's speech and thought patterns were notable for 
rambling, and were evaluated as vague and essentially 
meaningless in nature.  The veteran exhibited fair judgment. 
His insight was absent.  The diagnostic impression was 
disorganized schizophrenia (Axis I).  In his assessment, the 
examiner indicated that the veteran's stressors were 
difficult to assess, but he opined that such stressors were 
mild in nature.  It was noted that the veteran's highest 
level of functioning within the past year was fair, with some 
impairment noted in both occupational and social functioning.  
Based upon these clinical findings, the RO confirmed and 
continued the 30 percent rating assigned for the service-
connected disability.

In August 1994, the veteran sought an increased rating 
evaluation for his service-connected disability.  Clinical 
records, dated from August 1993 to May 1994, were reviewed in 
connection with the veteran's claims.  These treatment 
reports show that the veteran was evaluated in August 1993.  
The clinical report indicated that the veteran reported that 
"everything was going well" for him, that he was happy, and 
that he felt good.  It was noted that the veteran denied 
symptoms of depression or anxiety.  During a November 1993 
examination for a skin disorder, the veteran denied any 
nervous manifestations associated with this skin condition.  
The remainder of these clinical reports document treatment 
the veteran received for conditions unrelated to the subject 
of this appeal.

The RO, in a May 1995 rating decision, recharacterized the 
service-connected disability as schizophrenia, mixed type, 
and continued the assigned 30 percent rating evaluation for 
this disability under Diagnostic Code 9205. 

During a March 1996 hearing in this matter, the veteran 
reported that he had not taken prescribed medication for his 
psychiatric symptoms since 1978.  At that time, he was 
employed as a pipe fitter.  He reported that he was 
subsequently laid off, and that he had not worked since that 
time.  He indicated that he enrolled in adult education 
courses, and that he was presently taking college courses.  
The veteran indicated he believed he would be unable to 
secure employment as a pipe fitter due to physical impairment 
associated with his back condition.  The veteran noted that 
his psychiatric disorder would not prevent him from being 
able to work or, specifically, work with others provided 
everyone performed their job.  He indicated, however, that he 
preferred to work independently, and to ask for assistance or 
instruction when necessary.  The veteran reported that he has 
maintained contact with his children.  He said that he has 
contact with his daughter, who resides within the state twice 
monthly.  He noted that while he is not involved in a steady 
relationship, he does date occasionally.  When queried 
concerning the basis for his theory of entitlement to an 
increased evaluation for his psychiatric disorder, the 
veteran generally referred to financial and employment 
eligibility considerations. 

During VA examination in March 1996, the veteran reported no 
present complaints of any mental disorder.  The veteran 
reported that he had a back disability, which he believed was 
being poorly evaluated.  It was the veteran's belief that 
despite his history of psychiatric symptoms, he did not have 
any significant mental difficulties.  In this regard, the 
veteran admitted that he behaved in a rebellious manner 
during his period of active duty, but explained that he 
believed he was taken advantage of in service, as evidenced 
by his being assigned excessive hours to work.  The examiner 
noted that the veteran did not reference any particular 
psychiatric symptoms.

In the context of the interview, the examiner noted that the 
veteran was alert, and appeared relaxed.  He was described as 
quite clean and neat in appearance. Initially, the veteran 
did not maintain good eye contact, but did so midway through 
the interview.  He was noted to be pleasant, and cooperative.  
The veteran reported that he was not presently taking any 
psychiatric medications.  In addition, the veteran indicated 
that he was not receiving ongoing treatment for this 
condition.  He reported that his weight was stable, and that 
his sleep pattern and appetite were good.  He did not 
complain of any memory or concentration difficulties.  He 
denied excessive feelings of nervousness, tension, worry, or 
obsessional thoughts.  The veteran denied hallucinations or 
delusions.  He did not endorse any psychotic symptoms.  The 
veteran reported alcohol intake on rare occasions.  He denied 
drug abuse, but noted that he has habitually utilized 
marijuana on a daily basis for the past 40 years.  The 
veteran reported that he had been employed regularly over the 
years, but was laid off due to a labor dispute.  He indicated 
that he was attending college on a part time basis.  He 
reported that he lived alone, and had never been married.  It 
was noted that the veteran performs tasks such as cooking, 
cleaning, and shopping independently, and without difficulty.  
The veteran was noted to engage in golf, chess, and listened 
to jazz music.  He indicated he did not believe he had mental 
problems that interfered with his ability to function daily.  
The examiner indicated that the veteran exhibited some 
rambling thought patterns when questioned concerning his 
present mental capacity, commenting about his past behavior, 
his personal identity, and various activities.  There was no 
formal evidence of a gross thought disorder or psychotic 
content.  The veteran's judgment appeared to be appropriate.  
The examiner noted that there was no Axis I psychiatric 
disorder diagnosed.  The veteran was evaluated with residuals 
of schizotypal personality disorder (Axis II).  He was also 
evaluated with a Global Assessment of Functioning Scale score 
of 80.  It was noted that the veteran's functional capacity 
at that time was good.

In his assessment, the examiner indicated that a review of 
the claims folder demonstrated that while the veteran was 
previously evaluated with schizophrenia, this disorder was 
not shown on examination.  In that context, the examiner 
noted that prior examination medical reports documented 
cursory examinations and clinical findings, without providing 
a full description of the clinical symptoms upon which the 
diagnostic impression of schizophrenia was predicated.  The 
examiner noted that the veteran had not received any ongoing 
psychiatric treatment, nor had he taken antipsychotic 
medications for the past 40 years.  It was noted that 
examination was not significant for any symptoms of 
schizophrenia.  In light of these findings, it was the 
examiner's opinion that the veteran most likely exhibited a 
schizotypical-type personality disorder previously, which had 
gradually improved over the years.  Clinical findings on 
examination were noted to be negative for symptoms diagnostic 
of a psychiatric condition, but did reveal that the veteran 
continued to exhibit some mild rambling in his thinking 
processes.  Finally, the examiner noted that the veteran's 
comments concerning his daily functioning capabilities were 
suggestive that his psychiatric condition had only a mild 
impact on his ability to function.

Clinical records, dated from October 1993 to March 1996, were 
reviewed.  These records show that the veteran was seen in 
the psychiatric clinic in February 1996. The veteran was 
described as pleasant and cooperative.  He reported no 
psychiatric symptoms.  It was noted that the veteran was 
attending state university, and expected to graduate in May 
1996.  The veteran reported that he planned to attend law 
school following graduation.  The examiner noted that the 
veteran was, at times, tangential and exhibited a slight 
hesitancy in expressing his thoughts verbally.  The veteran 
was scheduled for follow-up evaluation in six months.

After the veteran submitted his most recent request for an 
increased rating in July of 1999, his VA medical records from 
October 1998 through June of 1999 were obtained and reviewed 
in August 1999.  These records contain no symptomatology, 
complaint, diagnosis, or treatment regarding the veteran's 
schizophrenia.

The veteran underwent a September 1999 VA examination with 
respect to his schizophrenia.  He had not been under care of 
any psychiatrist and does not take any psychiatric 
medications.  The veteran lives in an apartment by himself, 
and cooks and shops for himself.  He stated he has been 
unemployed since 1978.  He said he has no problems and enjoys 
life and taking care of himself.  He stated he has no 
friends.  At no time did the veteran endorse symptoms of a 
psychotic nature.  There were no hallucinations, delusions, 
or problems with memory.  Upon mental status examination, the 
veteran was neatly dressed and well groomed.  He was 
extremely serious and business-like.  The veteran was 
oriented to time, place, and person.  He spoke coherently 
with no suggestion of looseness of association, ideas of 
reference, or delusional thinking.  Memory was intact for 
both recent and distant events.  The veteran's judgment was 
marginal, but within normal limits.  His affect was 
appropriate and his mood euthymic.  The examiner rated the 
veteran's intelligence quotient as being above average.  The 
veteran knew the correct date, current office holders, inner 
city distances, and that there are 50 states.  He calculated 
well and abstracted proverbs appropriately.  The veteran 
denied voices, depression, suicidal ideation, plots, 
buggings, spying, and symptoms of PTSD.  The veteran had no 
subjective complaints regarding his schizophrenia, and the 
examiner stated he saw no evidence of schizophrenia, bipolar 
disorder, or organicity.  The examiner diagnosed the veteran 
with:  "Axis I - Schizophrenia, paranoid type, in full 
remission.  Axis II - Residuals of schizotypal personality 
disorder.  Axis III - Hypertension by history.  Axis IV - 
Current level of psychosocial stressors, code II.  Axis V - 
Current level of psychosocial functioning, current GAF 80, 
last year at this time 80."

Analysis

Schizophrenia

As stated above, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), 
due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks on no more than a weekly basis, 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships

Presently, there is no medical evidence of record which 
establishes that the veteran's symptomatology has worsened 
since the Board's February 1999 decision denying an increase 
in rating for the veteran's schizophrenia.  This is evidenced 
by the diagnoses of both VA examinations.  In this regard, 
both the veteran's March 1996 and September 1999 VA 
examinations assigned a GAF score of 80.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 80 is indicative of no more 
than slight impairment in social or occupational functioning.  
If symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, such as difficulty in 
concentrating after a family argument.  The consistency of 
these numbers is evidence that the veteran functions 
effectively.  GAF scores of 80 are flatly inconsistent with 
criteria for the next higher 50 percent under applicable 
regulations.  Additionally, the examiner in the veteran's 
most recent VA examination listed an Axis I diagnosis of 
schizophrenia in full remission.  In the March 1996 
examination, the veteran evidenced such a lack of appropriate 
symptomatology, the examiner was unable to make any Axis I 
diagnosis in regards to the veteran's schizophrenia.

As the above diagnoses might suggest, in both VA 
examinations, the veteran effectively demonstrated no 
symptomatology consistent with schizophrenia.  In both 
examinations the veteran was neat and well dressed, his mood 
was appropriate, and he was able to answer questions relating 
to current events, distance, and abstract reasoning.  His 
judgment was within normal limits, and both examinations 
listed his intelligence as either "average" or "above 
average."  Overall, the VA examinations reveal the veteran's 
symptomatology has not increased at all in the time between 
his 1996 and 1999 examinations.

Finally, it is clear from these examinations that the veteran 
is socially and occupationally capable.  The veteran stated 
in his 1996 examination that he maintained relationships with 
family members and dated occasionally.  He is also capable of 
maintaining employment, if he so chose.  In this regard, in 
the veteran's 1996 examination he stated that he was 
attending college part time studying English Literature, and 
that he had a particular interest in Greek Mythology.  He 
stated he had worked regularly as a pipe fitter until 
recently being laid off.  He said he lived alone and does his 
own cooking, cleaning and shopping without difficulty.  He 
stated that in his spare time he liked to play chess and 
golf, and that he enjoyed listening to jazz music.  In his 
1999 examination, the veteran stated that he had been 
unemployed since 1978.  He also stated in this examination 
that he lived alone and did his own cooking, cleaning and 
shopping.  In both examinations, the veteran made statements 
to the effect that he did not believe he was mentally ill, 
and in both examinations the veteran made no subjective 
complaints of or endorsed any symptomatology in regards to 
his schizophrenia.  Also, the veteran's VA medical records 
from October 1998 to June of 1999 are also silent as to any 
complaint, diagnosis, or treatment regarding the veteran's 
schizophrenia.  Finally, the Board also notes that the 
veteran does not undergo therapy or taken any medications for 
his schizophrenia. 

It is evident from the medical evidence of record that the 
veteran's ability to function socially and occupationally has 
not decreased, nor symptomatology of schizophrenia increased, 
since the Board's February 1999 decision which denied an 
increase in rating beyond his current protected rating of 30 
percent.  The veteran has stated in his 1996 examination that 
he had recently been laid off as a pipe fitter.  In his 1999 
examination, he stated he had been unemployed since 1978.  
Whatever the truth may be, it is clear that the veteran is 
currently unemployed.  However, it is equally clear that the 
current state of the veteran's disability acts as no obstacle 
to his obtaining and maintaining meaningful employment.  The 
veteran effectively evidences no symptomatology related to 
schizophrenia, and does so without medication or therapy.  
Any lack of employment the veteran operates under is wholly 
the result of the veteran's own choice.  Therefore, the Board 
again finds that the veteran does not suffer occupational and 
social impairment, with reduced reliability and productivity.  
As the veteran's current 30 percent evaluation has remained 
in effect for more than 20 years, this rating deemed a 
protected evaluation.  See 38 C.F.R. § 3.951(b).  As such, an 
increase in rating is inappropriate, and the veteran's 30 
percent rating is continued.

TDIU

As stated above, a total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If a veteran fails to meet the percentage 
requirements of § 4.16(a), an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone. 
See 38 C.F.R. § 4.16(b) (2000).

In this veteran's case, the only service connected disability 
is schizophrenia, currently rated as 30 percent disabling.  
As this disability is not rated at 60 percent disabling or 
higher, as prescribed by applicable regulation, the veteran 
is not applicable for a schedular total disability rating 
based upon individual unemployability due to service 
connected disabilities.  Therefore, the Board will proceed 
with consideration of entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 4.16(b).

The Board also finds that an extra-schedular TDIU rating 
based on a showing of unemployability is inappropriate.  As 
the Board has addressed the reasons for the veteran's 
unemployment while addressing the issue of his functionality, 
it is unnecessary to address these same points here.  The 
Board does restate, however, that the veteran's lack of 
employment appears to be his own choice.  There is no 
evidence that his psychiatric disability acts as no bar to 
his ability to obtain and maintain meaningful employment.  As 
previously discussed, the GAF score that has been 
consistently assigned to his disability represents no more 
than slight impairment in occupational functioning.  There is 
no other evidence to demonstrate an exceptional or unusual 
disability picture that would preclude a veteran with his 
education and work experience from obtaining anything but 
marginal employment solely as the result of his service 
connected disability. Therefore, as the evidence does not 
show that the veteran's service connected disability prevents 
him from obtaining employment, a total rating is not merited.  

In sum, the veteran lacks the symptomatology necessary to 
support an increase in rating for his schizophrenia, and does 
not currently qualify for TDIU consideration based on the 
rating requirements of applicable TDIU regulations.  
Additionally, the current state of the veteran's 
schizophrenia does not render him unemployable.  The 
preponderance of the evidence being against the veteran's 
claims for both an increased evaluation and for a TDIU 
assignment, the benefits sought on appeal are denied.


ORDER

Entitlement to an increased rating for schizophrenia, 
currently rated as 30 percent disabling, is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

